 1 WILLIAM M. KUNTZ # 153052
   Attorney at Law
 2 4780 Arlington Avenue
   Riverside, CA 92504
 3 (951) 343-3400
   Fax (951) 343-4004
 4 E-Mail: KuntzSSlaw @sbcglobal.net
   Attorney for Plaintiff
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9                               EASTERN DIVISION
10
11   THOMAS MARTIN SNYDER,           )                  CASE NO.: EDCV 19-00526 PLA
                                     )
12                     Plaintiff,    )                  ORDER AWARDING EAJA FEES
                                     )
13               v.                  )
                                     )
14   ANDREW SAUL1, Commissioner of )
     Social Security Administration, )
15                                   )
                       Defendant.    )
16   ______________________________ )
17          Based upon the parties’ Stipulation for Award and Payment of Equal Access
18   to Justice Act (EAJA) Fees (“Stipulation”),
19          IT IS ORDERED that Plaintiff shall be awarded attorney fees under the
20   Equal Access to Justice Act, ("EAJA”) in the amount of TWO THOUSAND
21   THREE HUNDRED NINETY-FIVE DOLLARS and 00/cents ($2,395.00), as
22   authorized by 28 U.S.C. § 2412 (d), and subject to the terms and conditions of the
23   Stipulation.
24          DATED: 3/16/2020             __________________________________
                                         HONORABLE PAUL L. ABRAMS
25                                       UNITED STATES MAGISTRATE JUDGE
26
27
            1
              Andrew Saul is now the Commissioner of the Social Security Administration. Pursuant
28   to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul should be substituted for
     Acting Commissioner Nancy A. Berryhill as the defendant in this suit. No further action needs to
     be taken to continue this suit by reason of the last sentence of section 205(g) of the Social
     Security Act, 42 U.S.C. § 405(g).

                                                    1
